DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 9/17/2021, which are in response to USPTO Office Action mailed 6/17/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPUB No. 2017/0161337; Pub. Date: Jun. 8, 2017) in view of Zhou et al. (US PGPUB No. 2017/0213241; Pub. Date: Ju. 27, 2017) and Maheshwari et al. (US PGPUB NO. 2016/0103559; Pub. Date: Apr. 14, 2016).
Regarding independent claim 1,
Yao discloses a method for displaying a subset of data attribute pattern groups corresponding to a user-selected persona type in a user interface, comprising: receiving a set of data attribute patterns associated with user data for a data set comprising a plurality of data objects, See Paragraph [0015], (Disclosing a method for performing interactive sequential pattern mining. The method comprises two interactive steps: 1. a step of identifying and ranking candidate sequence patterns based on interestingness via pattern mining, i.e. receiving a set of data attribute patterns. 2. a step wherein a user provides a set of user-specified constraints which is used to narrow down the search space during pattern mining, i.e. data attribute patterns associate with user data.). See Paragraph [0016], (Pattern mining may be applied to gain experts into user data, such as within the context of a grocery store wherein a user may use pattern mining to gain insight into customer data via patterns relating customer data and grocery items, i.e. a data set comprising a plurality of data objects.).
wherein the set of data attribute patterns are determined based at least in part on a frequent pattern (FP) analysis of the data set; See Paragraph [0012], (A sequence database may be mined to extract statistically relevant information including discovering frequently occurring patterns having a minimum frequency greater than a user-defined threshold, i.e. an FP analysis of a dataset.). 
receiving, in the user interface, a user input signal comprising the user-selected persona type and a pattern association factor; See Paragraph [0015], (The interactive step of the pattern mining method includes a step of receiving user-specified constraints which further narrow the search space, i.e. a user-selected persona type. 
clustering the set of data attribute patterns into a set of data attribute pattern groups based at least in part on the pattern association factor and a number of data objects of the plurality of data objects common between data attribute patterns of the data attribute pattern groups, See Paragraph [0015], (The interactive steps of the mining process comprises generating and exploring a set of candidate patterns, i.e. clustering data attribute patterns into a set of attribute pattern groups based on the pattern association factor and a number of data objects of the plurality of data objects.). See Paragraph [0016], (An example is provided where pattern mining is applied to a set of customer data wherein a sequence of items, i.e. a number of data objects of the plurality of data objects common between data attribute patterns of the data attribute pattern groups, is generated in response to a request for a sequence based on frequency of purchase, i.e. a pattern association factor, in customer transactions ).
determining the subset of data attribute pattern groups from the set of data attribute pattern groups for display based at least in part on the user-selected persona type, See Paragraph [0053], (An output device is used to provide an interactive visual representation of the plurality of candidate sequence patterns generated via pattern mining, i.e. the subset of data attribute pattern groups for display based on the user-selected persona type (e.g. the user constraints used for pattern mining.).).
a level of data object coverage of the subset of data attribute pattern groups, See Paragraph [0016], (In the grocery store management example, the system may determine percentages for individual sequence elements  (e.g. milk (71%); juice (66%); etc. )  relating to a frequency of purchase in customer transactions. ). See Paragraph [0034] and [0038], (A ranker component may rank the sequence patterns according to a descending support count, i.e. data object coverage of a subset of data attribute pattern groups.).
and a level of data attribute coverage of the subset of data attribute pattern groups; See Paragraph [0016], (In the grocery store management example, the system may determine percentages for individual sequence elements  (e.g. milk (71%); juice (66%); etc. ), i.e. a level of data attribute coverage of the subset of data attribute pattern group,  relating to a frequency of purchase in customer transactions. The items are then organized into a sequence which may be further modified according to a user-defined threshold (e.g. items may be added to and/or removed from the sequence), i.e. the modified sequence represents a subset of data attribute pattern groups.).
and displaying, in the user interface, the determined subset of data attribute pattern groups. See Paragraph [0053], (An output device is used to provide an interactive visual representation of the plurality of candidate sequence patterns generated via pattern mining, i.e. displaying the subset of data attribute pattern groups in a user interface.).
Yao does not disclose the step wherein the user-selected persona type comprises one or more data attributes that define a characterization of a user, 
and wherein the pattern association factor comprises a frequency threshold and a recentness threshold indicating a time period associated with the set of data attribute patterns;
Zhou discloses the step wherein the user-selected persona type comprises one or more data attributes that define a characterization of a user, See Paragraph [0040], (Disclosing a method for audience analysis including a reach and frequency estimation model capable of extrapolating the frequency of various user characteristics to unmatched users based on the frequency of said characteristics in matched users, i.e. the user characteristics representing one or more data attributes that define a characterization of a user.)
and wherein the pattern association factor comprises a frequency threshold and a recentness threshold indicating a time period associated with the set of data attribute patterns; See Paragraph [0040], (The reach and frequency estimation model makes use of different reach and frequency thresholds trained to improve the accuracy of said models, i.e. a frequency threshold.) 
The examiner notes that Zhou does not explicitly disclose the use of a "recentness threshold indicating a time period associated with the set of data attribute patterns”.
Yao and Zhou are analogous art because they are in the same field of endeavor, pattern analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Yao to include the method of associating user characteristics using reach and frequency models as disclosed by Zhou. Doing so would provide a pattern framework capable of dynamically determining 
	Yao-Zhou does not disclose the step and wherein the pattern association factor comprises a frequency threshold and a recentness threshold indicating a time period associated with the set of data attribute patterns;
	Maheshwari discloses the step and wherein the pattern association factor comprises a frequency threshold and a recentness threshold indicating a time period associated with the set of data attribute patterns; See Paragraph [0816], (Disclosing a method for displaying and configuring adaptive or static thresholds for Key Performance indicators. The method includes determine one or more thresholds for a time frame, i.e. a recentness threshold indicating a time period associated with the set of data attribute patterns, based on training data to determine a statistical metric indicating changes in the training data. The statistical metric may include measurements for identifying patterns, trends, distributions, etc.)
	Yao, Zhou and Maheshwari are analogous art because they are in the same field of endeavor, pattern analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Yao-Zhou to include the method of configuring thresholds for determining data patterns based on particular timeframes as disclosed by Maheshwari. Paragraph [0771] of Maheshwari discloses that the method is capable of displaying a plurality of visualizations for the 

Regarding dependent claim 2,
As discussed above with claim 1, Yao-Zhou-Maheshwari discloses all of the limitations.
	Yao further discloses the step wherein receiving the user input signal comprises: receiving, a data attribute of interest; See Paragraph [0016], (A user may provide a threshold, such as a percentage in order to modify a candidate sequence. In the grocery store example, a user provides a threshold of 36% representing a frequency of purchase in customer transactions, i.e. the user input signal is an attribute of interest (e.g. the frequency value represents an attribute.).).
and wherein determining the subset of data attribute pattern groups comprises: determining the subset of data attribute pattern groups based at least in part on the user input signal, See Paragraph [0016], (The candidate sequence of identified elements is modified based on the user-provided threshold input, i.e. determining a subset of data based on the user input signal.).
wherein each data attribute pattern group of the subset of data attribute pattern groups is associated with the data attribute of interest. See Paragraph [0016], (The modified sequence then contains objects that meet or exceed the user-provided threshold value, (e.g. for a threshold frequency value of 36%, the sequence is modified to not include elements with a frequency % below 36%.). ).

Regarding independent claim 11,
	The claim is analogous to the subject matter of independent claim 1 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 12,
	The claim is analogous to the subject matter of dependent claim 2 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 21,
	As discussed above with claim 1, Yao-Zhou-Maheshwari discloses all of the limitations.
	Yao further discloses the step of modifying the displayed subset of data attribute pattern groups based at least in part on receiving, in the user interface, a second user input signal comprising a second user-selected persona type, a second pattern association factor, a second data attribute of interest, or a combination thereof. See FIG. 2 and Paragraph [0030], (Step 208 comprising a determination as to whether the currently presented patterns are satisfactory. If the found patterns are not satisfactory, the method moves onto step 212 wherein a user may further enter constraints in order to iteratively modify the sequence patterns accordingly, i.e. a second pattern association factor or data attribute of interest.).
 

Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Zhou and Maheshwari as applied to claim 1 above, and further in view of Cazzanti et al. (US PGPUB No. 2014/0143249; Pub. Date: May 22, 2014).
Regarding dependent claim 4,
As discussed above with claim 1, Yao-Zhou-Maheshwari discloses all of the limitations.
	Yao- Zhou-Maheshwari does not disclose the step wherein determining the subset of data attribute pattern groups further comprises: constructing the subset of data attribute pattern groups according to a Kullback-Leibler (KL) Divergence Algorithm.
Cazzanti discloses the step wherein determining the subset of data attribute pattern groups further comprises: constructing the subset of data attribute pattern groups according to a Kullback-Leibler (KL) Divergence Algorithm. See Paragraph [0079], (The method computes a dissimilarity or similarity measure for each aggregate attribute and constructs a list of dissimiliarities or similarities, one per aggregate attribute, i.e. constructing a subset of data attribute pattern groups. Kullback-Leiber (KL divergence is a known algorithm for determining dissimilarities or similarities of a clustered dataset.). 
The examiner notes that the claim as recited amounts to applying a known algorithm, in this instance the Kullback-leiber (KL) divergence algorithm, for its intended use.
Yao, Zhou, Maheshwari and Cazzanti are analogous art because they are in the same field of endeavor, methods and systems for clustering data for content Yao-Zhou-Maheshwari to include the use of the KL divergence algorithm for determining dissimiliarities or similarities between data objects. Paragraph [0079] of Cazzanti discloses that many known algorithms may be used to perform the attribute analysis, KL divergence method is one of many suitable algorithms.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 4 directed to an apparatus and is rejected under similar rationale.

Claim 5, 7-9, 15, 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US PGPUB No. 2017/0161337; Pub. Date: Jun. 8, 2017) in view of Cazzanti et al. (US PGPUB No. 2014/0143249; Pub. Date: May 22, 2014).
Regarding independent claim 5,
Yao discloses a method for displaying a set of input data attributes corresponding to a user-selected resulting data attribute in a user interface, comprising: receiving a set of data attribute patterns for a data set comprising a plurality of data objects, See Paragraph [0015], (Disclosing a method for performing interactive sequential pattern mining. The method comprises two interactive steps: 1. a step of identifying and ranking candidate sequence patterns based on interestingness via pattern mining, i.e. receiving a set of data attribute patterns. 2. a step wherein a user provides a set of user-specified constraints which is used to narrow down the search space during pattern mining, i.e. data attribute patterns associate with user data.). See 
wherein the set of data attribute patterns are determined based at least in part on a frequent pattern (FP) analysis of the data set; See Paragraph [0012], (A sequence database may be mined to extract statistically relevant information including discovering frequently occurring patterns having a minimum frequency greater than a user-defined threshold, i.e. an FP analysis of a dataset.).
receiving, in the user interface, a user input signal comprising the user-selected resulting data attribute for analysis and a set of parameters for displaying the set of input data attributes corresponding to the user-selected resulting data attribute; See Paragraph [0015], (The interactive step of the pattern mining method includes a step of receiving user-specified constraints which further narrow the search space, i.e. a user-selected data attribute. Further constraints are utilized to rank candidate patterns based on a measure of interestingness, i.e. a pattern association factor.). Note FIG. 1 and [0031] wherein the plurality of constraints may comprise temporal constraints and/or logical constraints that relate to temporal and logical aspects of the selected events, i.e. parameters for displaying input data attributes corresponding to the user-selected resulting data attribute.)
determining, based at least in part on the set of data attribute patterns and the user-selected resulting data attribute, the set of input data attributes corresponding to the user-selected resulting data attribute for analysis; See 
Yao does not disclose calculating a probability change corresponding to a difference between a probability that the user-selected resulting data attribute from the user input signal is in a data attribute pattern comprising the set of input data attributes and a probability that the user-selected resulting data attribute from the user input signal is in a data attribute pattern not comprising the set of input data attributes; 
and displaying, in the user interface and based at least in part on the set of parameters from the user input signal, the determined set of input data attributes corresponding to the user-selected resulting data attribute and the calculated probability change.
Cazzanti discloses calculating a probability change corresponding to a difference between a probability that the user-selected resulting data attribute from the user input signal is in a data attribute pattern comprising the set of input data attributes and a probability that the user-selected resulting data attribute from the user input signal is; See Paragraph [0022], (Clusters are represented as vectors that can be interpreted as probability mass functions or probability density functions over one or more characteristics, i.e. each cluster has an associated probability function. 

An aggregated dissimilarity measure for each cluster is the mean of the KL-divergences between the representative distributions of each cluster in the dataset and their reference cluster counterparts, i.e. calculating a probability change corresponding to a difference between a probability that a data attribute is present in an attribute cluster (the probability function of the dataset cluster) and a probability that the resulting data attribute is in a data attribute pattern not comprising the set of input data attributes (the probability function of the reference cluster). 
and displaying, in the user interface and based at least in part on the set of parameters from the user input signal, the determined set of input data attributes corresponding to the user-selected resulting data attribute and the calculated probability change. See FIG. 5, (Method 500 including steps 518 of ordering and displaying aggregate attributes for a selected cluster following an analysis of said cluster. Step 522 similarly disclosing displaying and analyzing for an individual entity within a cluster.). See FIGs. 6A-6B and 7A, (A KL value is displayed alongside each individual cluster, e.g. Clust: 6 of FIG. 6A has a KL value of 0:37, i.e. the calculated 
Yao and Cazzanti are analogous art because they are in the same field of endeavor, methods and systems for clustering data for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Yao to include the use of the KL divergence algorithm for determining dissimilarities or similarities between data objects and further analyzing clustered data with respect to said dissimilarities as described by Cazzanti. Doing so would allow the system to provide a systematic and repeatable method for identifying and ordering attributes of interest for a clustered dataset by analyzing dissimilarities via probability mass or density functions. Paragraph [0079] of Cazzanti discloses that many known algorithms may be used to perform the attribute analysis, KL divergence method is one of many suitable algorithms.

Regarding dependent claim 7,
As discussed above with claim 5, Yao-Cazzanti discloses all of the limitations.
Cazzanti further discloses the step wherein determining the set of input data attributes corresponding to the user-selected resulting data attribute for analysis comprises: selecting, from a plurality of sets of input data attributes, the set of input data attributes with a greatest positive probability change value or a greatest negative probability change value. See Paragraph [0083], (Users may 
Yao and Cazzanti are analogous art because they are in the same field of endeavor, methods and systems for clustering data for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Yao to include the search interface disclosed by Cazzanti. Doing so would allow users to generate clusters of data via plain language queries. Doing so allows users of any level of computer literacy to interface with the system with relative ease.

Regarding dependent claim 8,
As discussed above with claim 7, Yao-Cazzanti discloses all of the limitations.
Cazzanti further discloses the step wherein receiving the user input signal comprises: receiving, an indication to select the set of input data attributes with the greatest positive probability change value or the greatest negative probability change value. See Paragraph [0083], (Selection of a cluster, i.e. a user input signal, causes the method to generate the visualization and ordering of cluster attributes according to attribute dissimilarities. The visualization automatically displays the top-N distinguishing attributes, i.e. the visualization is generated in response to a cluster selection, i.e. an indication to select.).
Yao and Cazzanti are analogous art because they are in the same field of endeavor, methods and systems for clustering data for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Yao to include the visualization interface disclosed by Cazzanti. Doing so would allow the system to display requested cluster information in an easily digestible form that allows users to easily distinguish valuable data points such as the top-N distinguishing attributes, etc.

Regarding dependent claim 9,
As discussed above with claim 5, Yao-Cazzanti discloses all of the limitations.
Cazzanti further discloses the step wherein the set of input data attributes comprises an indication of a specific sequence for the set of input data attributes. See Paragraph [0022], (Disclosing a method for identifying and ordering important groups within a collection of clusters within a dataset. Each cluster is ordered by dissimilarity, i.e. an indication of a specific sequence.).
Yao and Cazzanti are analogous art because they are in the same field of endeavor, methods and systems for clustering data for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Yao to include the visualization interface disclosed by Cazzanti. Doing so would allow the system to display requested cluster information in an easily digestible form that allows users to easily distinguish valuable data points such as the top-N distinguishing attributes, etc.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 5 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 17,
	The claim is analogous to the subject matter of dependent claim 7 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 8 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 9 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 22,
	As discussed above with claim 5, Yao-Cazzanti discloses all of the limitations.
Yao further discloses the step of modifying the displayed set of input data attributes and the calculated probability change based at least in part on receiving, in the user interface, a second user input signal comprising a second user-selected resulting data attribute, a second data set, a time range for the second data set, a second input data attribute, or a combination thereof. See FIG. 2 and Paragraph [0030], (Step 208 comprising a determination as to whether the currently presented patterns are satisfactory. If the found patterns are not satisfactory, the method moves onto step 212 wherein a user may further enter constraints in order to iteratively modify the sequence patterns accordingly, i.e. a second pattern association factor or data attribute of interest.).
	The examiner notes that Yao does not explicitly disclose “modifying the displayed set of input data … and the calculated probability change” specifically.
	Cazzanti further discloses the step of “modifying the displayed set of input data … and the calculated probability change” See FIG. 5, (The method of organizing and displaying cluster data as in FIGs. 6A-6B follows an iterative process as in FIG. 5 where at step 524, the system can perform the method 500 continuously in order to refine and/or expand the cluster modelling, i.e. modifying the displayed set of input data…and the calculated probability change.)
	Therefore, the calculated probabilities of Cazzanti (as in FIG. 6A-6B) may be re-calculated based on an iterative process.

Claim 6, 10, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Cazzanti as applied to claim 5 above, and further in view of Zhicharevich et al. (US PGPUB No. 2018/0052905; Pub. Date: Feb. 22, 2018).
Regarding dependent claim 6,
As discussed above with claim 5, Yao-Cazzanti discloses all of the limitations.
Yao-Cazzanti does not disclose the step wherein receiving the user input signal comprises: receiving, the data set, a time range for the data set, an input data attribute to include in the set of input data attributes, or a combination thereof.
Zhicharevich discloses the step wherein receiving the user input signal comprises:receiving, the data set, a time range for the data set, an input data attribute to include in the set of input data attributes, or a combination thereof. See Paragraph [0039], (Users enter search queries via client device, i.e. web browser activity on a device.). See Paragraph [0034], (Disclosing an example search query comprising the terms "nike shoes", i.e. a user input indicating data attributes of a desired data set.).
Yao, Cazzanti and Zhicharevich are analogous art because they are in the same field of endeavor, methods and systems for clustering data for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Yao-Cazzanti to include the search interface disclosed by Zhicharevich. Doing so would allow users to generate clusters of data via plain language queries. Doing so allows users of any level of computer literacy to interface with the system with relative ease.
Regarding dependent claim 10,
As discussed above with claim 5, Yao-Cazzanti discloses all of the limitations.
Yao-Cazzanti does not disclose the step wherein a data attribute of a data object of the plurality of data objects comprises a parameter corresponding to a web browser activity of a user, a user device, or a combination thereof.  
	Zhicharevich discloses the step wherein a data attribute of a data object of the plurality of data objects comprises a parameter corresponding to a web browser activity of a user, a user device, or a combination thereof. See Paragraph [0039], (Users enter search queries via client device, i.e. web browser activity on a device.). See Paragraph [0034], (Disclosing an example search query comprising the terms "nike shoes", i.e. data attributes of data objects input by a user via web browser activity on a user device.).
Yao, Cazzanti and Zhicharevich are analogous art because they are in the same field of endeavor, methods and systems for clustering data for content delivery. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Yao-Cazzanti to include the search interface disclosed by Zhicharevich. Doing so would allow users to generate clusters of data via plain language queries. Doing so allows users of any level of computer literacy to interface with the system with relative ease.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 6 directed to an apparatus and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 10 directed to an apparatus and is rejected under similar rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant's arguments with respect to claim(s) 5, 15 and 22 have been fully considered but they are not persuasive.
Regarding independent claim 5,
	Applicant argues that Yao (US PGPUB No. 2017/0161337) does not disclose “a set of parameters for displaying the set of input data attributes corresponding to the user-selected resulting data attribute” As noted in the rejection above, FIG. 1 and [0031] of Yao illustrate a system  wherein the plurality of constraints may comprise temporal constraints and/or logical constraints that relate to temporal and logical aspects of the selected events, i.e. parameters for displaying input data attributes corresponding to the user-selected resulting data attribute.) Therefore, a user may provide a plurality of constraints, i.e. user-selected parameters, that determine the way data is retrieved and further processed such as by including/excluding certain attributes, etc.


Regarding dependent claim 22,
	Applicant argues that Yao does not disclose “modifying the displayed set of input data … and the calculated probability change”.
	The examiner has clarified the rejection above such that it is clear that Cazzanti discloses modifying a calculated probability change as via an iterative process illustrated in FIG. 5 that results in visualizations such as those in FIGs. 6A-6B, wherein each iteration may result in different probability changes (e.g. by receiving further datasets and related clusterings as in step 502).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159